
	
		II
		112th CONGRESS
		1st Session
		S. 1320
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Ms. Murkowski (for
			 herself and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of Energy to offer to enter into
		  temporary used fuel storage facility agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Fuel Storage Improvement Act
			 of 2011.
		2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Nuclear Regulatory Commission.
			(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Incentives for
			 siting of temporary used fuel storage facilities
			(a)DefinitionsIn
			 this section:
				(1)AgreementThe
			 term agreement means a temporary used fuel storage facility
			 agreement entered into under subsection (e).
				(2)First used fuel
			 receiptThe term first used fuel receipt means the
			 receipt of used fuel by a temporary used fuel storage facility at a site within
			 the jurisdiction of a unit of local government that is a party to an
			 agreement.
				(3)Nuclear Waste
			 FundThe term Nuclear Waste Fund means the Nuclear
			 Waste Fund established under section 302 of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10222).
				(4)Unit of local
			 governmentThe term unit of local government means
			 any borough, city, county, parish, town, township, village, or other general
			 purpose political subdivision of a State, or association of 2 or more political
			 subdivisions of a State.
				(5)Used
			 fuelThe term used fuel means nuclear fuel that has
			 been withdrawn from a nuclear reactor following irradiation, the constituent
			 elements of which have not been separated by reprocessing.
				(b)AuthorizationThe
			 Secretary shall offer to enter into temporary used fuel storage facility
			 agreements in accordance with this section.
			(c)Notice from
			 units of local government to SecretaryNot later than January 1,
			 2013, representatives of a unit of local government, with the written approval
			 of the Governor of the State in which the jurisdiction of the local government
			 is located, may submit to the Secretary written notice that the unit of local
			 government is willing to have a privately owned and operated temporary used
			 fuel storage facility located at an identified site within the jurisdiction of
			 the unit of local government.
			(d)Preliminary
			 compensation
				(1)In
			 generalThe Secretary shall make payments of $1,000,000 each year
			 to not more than 3 units of local government that have submitted notices under
			 subsection (c).
				(2)Multiple
			 noticesIf more than 3 notices are received under subsection (c),
			 the Secretary shall make payments to the first 3 units of local government,
			 based on the order in which the notices are received.
				(3)TimingThe
			 payments shall be made annually for a 3-year period, on the anniversary date of
			 the filing of the notice under subsection (c).
				(e)Agreement
				(1)In
			 generalOn the docketing of an application for a license for a
			 temporary used fuel storage facility, in accordance with part 72 of title 10,
			 Code of Federal Regulations, at a site within the jurisdiction of a unit of
			 local government by the Commission, the Secretary shall offer to enter into a
			 temporary used fuel storage facility economic impact agreement with the unit of
			 local government.
				(2)Terms and
			 conditionsAn agreement between the Secretary and a unit of local
			 government under this subsection shall contain such terms and conditions
			 (including such financial and institutional arrangements) as the Secretary and
			 the unit of local government determine to be reasonable and appropriate.
				(3)AmendmentAn
			 agreement may be—
					(A)amended only with
			 the mutual consent of the parties to the agreement; and
					(B)terminated only
			 in accordance with paragraph (4).
					(4)TerminationThe
			 Secretary shall terminate an agreement if the Secretary determines that any
			 major element of the temporary used fuel storage facility required under the
			 agreement will not be completed.
				(5)Number of
			 agreementsNot more than 2 agreements may be in effect at any
			 time.
				(6)Payment
			 schedule
					(A)In
			 generalIf the Secretary enters into an agreement under this
			 subsection, the Secretary shall make to the unit of local government and the
			 State in which the unit of local government is located—
						(i)payments
			 of—
							(I)on the date of
			 entering into the agreement under this subsection, $6,000,000;
							(II)during the
			 period beginning on the date of entering into an agreement and ending on the
			 date of first used fuel receipt or denial of the license application for a
			 temporary used fuel storage facility by the Commission, whichever is later,
			 $10,000,000 for each year; and
							(III)during the
			 period beginning on the date of first used fuel receipt and ending on the date
			 of closure of the facility, a total of the higher of—
								(aa)$15,000,000 for
			 each year; or
								(bb)$15,000 per
			 metric ton of used fuel received at the facility for each year, up to a maximum
			 of $25,000,000 for each year; and
								(ii)a
			 payment of $20,000,000 on closure of the facility.
						(B)Timing of
			 annual paymentsThe Secretary shall make annual payments under
			 subparagraph (A)(i)—
						(i)in
			 the case of annual payments described in subparagraph (A)(i)(II), on the
			 anniversary of the date of the docketing of the license application by the
			 Commission; and
						(ii)in
			 the case of annual payments described in subparagraph (A)(i)(III), on the date
			 of the first used fuel receipt and thereafter on the anniversary date of the
			 first used fuel receipt, in lieu of annual payments described in subparagraph
			 (A)(i)(II).
						(C)Termination of
			 authoritySubject to subparagraph (A)(ii), the authority to make
			 payments under this paragraph terminates on the date of closure of the
			 facility.
					(f)FundingFunding
			 for compensation and payments provided for, and made under, this section shall
			 be made available from amounts available in the Nuclear Waste Fund.
			4.Acceptance,
			 storage, and settlement of claims
			(a)In
			 generalThe Secretary shall offer to enter into a long-term
			 contract for the storage of used fuel from civilian nuclear power plants with a
			 private entity that owns or operates an independent used fuel storage facility
			 licensed by the Commission that is located within the jurisdiction of a unit of
			 local government to which payments are made pursuant to section 3(e).
			(b)Settlement and
			 acceptance of used fuel
				(1)In
			 generalAt the request of a party to a contract under section
			 302(a) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)), the
			 Secretary may enter into an agreement for the settlement of all claims against
			 the Secretary under a contract for failure to dispose of high-level radioactive
			 waste or used nuclear fuel not later than January 31, 1998.
				(2)Terms and
			 conditionsA settlement agreement described in paragraph
			 (1)—
					(A)shall contain
			 such terms and conditions (including such financial and institutional
			 arrangements) as the Secretary and the party to the contract determine to be
			 reasonable and appropriate; and
					(B)may include the
			 acceptance of used fuel from the party to the contract for storage at a
			 facility with respect to which the Secretary has a long-term contract under
			 subsection (a).
					(c)Priority for
			 acceptance for closed facilities
				(1)In
			 generalIf a request for fuel acceptance is made under this
			 section by a facility that has produced used nuclear fuel and that is shut down
			 permanently and the facility has been decommissioned, the Secretary shall
			 provide priority for the acceptance of the fuel produced by the
			 facility.
				(2)ScheduleSpent
			 nuclear fuel and high-level radioactive waste generated by a facility in
			 existence as of the date of enactment of this Act shall be offered a schedule
			 in accordance with the priority established pursuant to Article IV.b.5 of the
			 contract entitled Contract for Disposal of Spent Nuclear Fuel and/or
			 High-Level Radioactive Waste , as specified in section 961.11 of title
			 10, Code of Federal Regulations.
				(d)Transportation
			 of used fuel
				(1)In
			 generalThe Secretary shall provide for the transportation of
			 used fuel accepted by the Secretary under this section.
				(2)Systems and
			 components
					(A)In
			 generalThe Secretary shall procure all systems and components
			 necessary to transport used fuel from facilities designated by contract holders
			 to 1 or more storage facilities under this section.
					(B)CasksThe
			 Secretary shall—
						(i)use
			 transportation and storage casks that are approved by the Commission in use at
			 facilities designated by contract holders; and
						(ii)compensate the
			 owner and operator of each facility for the use of the casks.
						
